17158371Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 6/27/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s terminal disclaimer filed 6/27/2022 is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a radio frequency power detector for antenna mode detection.
Each independent claim identifies the uniquely distinct features, particularly:
receiving, from the RF power detector, an indication of a communication between the personal communication device and a remote device;
obtaining, via a local communication device of the one or more communication devices, a communication status reported by the personal communication device;
directing the RF power detector to derive characteristics of the communication; and
reporting compromise of the personal communication device based on the characteristics of the communication and the communication status reported by the personal communication device.

The closest prior art:
Somasundaram (US 20160173361 A1) discloses a method for energy detection in multi-RAT coexistence network (Fig 1-9).
Sadek (US 20120314598 A1) discloses a method of implementing and measuring multi-radio device (Fig 1-15).
Khawer (US 20170353975 A1) discloses a method for adaptive energy detection threshold for clear channel assessment.
All the prior art discloses conventional radio frequency power detector for antenna mode detection, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNG LIU/Primary Examiner, Art Unit 2473